Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I --- Claims 1-12 and 19-20, drawn to an organic electro luminescence display panel. It is classified in CPC symbol having subclass H01L, subgroups 27/326.
Invention II --- Claims 13-18, drawn to a method manufacturing an organic electro luminescence display panel. It is classified in CPC symbol having subclass H01L, subgroups 51/52.
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Invention I, can be made by another materially different process, because the process steps of “including a display element array having a plurality of pixels arranged in a form of a matrix, the method comprising: … forming a plurality of pixel electrodes in a form of a matrix on an upper surface of the planarizing layer, and forming an electrode plate having a plurality of openings outside a region in which the plurality of pixel electrodes are disposed as viewed in plan; … forming a common electrode above the light emitting layer and on the electrode plate; and forming a sealing layer on the common electrode” as recited in claim 13 of Invention II make different product features of “a common electrode that extends through the plurality of organic electro luminescence elements and disposed on an upper surface of the electrode plate between adjacent openings of the plurality of openings of the electrode plate, wherein the common electrode being continuous with at least one of the sealing member or an upper surface of the planarizing layer within the plurality of openings of the electrode plate, and the sealing layer being disposed within the plurality of openings of the electrode plate so as to be continuous along an upper surface of the common electrode” as required product features in claim 1 of Invention I.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1). The inventions belong to different class/subclass.
2). The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARUN LU/Primary Examiner, Art Unit 2898